Citation Nr: 0118400	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  97-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1969, including nearly twelve months of service in Vietnam.  
He is claiming that he suffers PTSD as a result of horrific 
experiences in Vietnam and requests that service connection 
for PTSD be granted.

The veteran provided sworn testimony in support of his claim 
during a March 2001 hearing on appeal held at the RO in 
Detroit, Michigan.  During the hearing, he appeared to raise 
a claim for service connection for jungle rot.  Review of the 
claims file reveals that service connection for a fungal 
infection of the skin was denied by rating decision of April 
1971 and that the veteran did not appeal this denial.  
Whether the veteran desires to attempt to reopen this 
previously-denied claim is unclear, but this issue is 
referred to the RO for appropriate action when the claims 
file is returned to the RO.


REMAND

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during service, service connection 
may still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (2000); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

On order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d); see Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. 
App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993).  It 
has also been observed that the determination as to whether 
the veteran "engaged in combat with the enemy" is made by 
considering military citations that expressly denote as much 
and/or other service department or lay evidence that is 
credible.  See Doran v. Brown , 6 Vet. App. 283, 289 (1994).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In Kessel v. West, 13 Vet. App. 9 (1999), the United States 
Court of Appeals for Veterans Claims observed that the import 
of the statute is ascertained when viewed in the context of 
comparing the evaluation of the merits of the claim of a non-
combat veteran and a combat veteran.  A non- combat veteran's 
claim must be denied if the preponderance of the evidence is 
against the claim.  By preponderance of the evidence is meant 
that the truth of the fact in controversy is "more likely 
than not."   See Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).  Conversely, a combat veteran's claim cannot be 
denied unless there is "clear and convincing evidence" to 
the contrary as to the service incurrence or aggravation 
element.  By "clear and convincing" is meant that there is 
a "reasonable certainty of the truth of the fact in 
controversy."  See Vanerson v. West, 12 Vet. App. 254 
(1999).

In short, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Review of the veteran's claims file reveals that the RO has 
not rendered an initial determination as to whether the 
veteran engaged in combat.  A specific determination as to 
this issue must be made before a final decision on the claim 
for service connection can be reached.  With regard to this 
determination, it is important to note that the veteran's 
service personnel records reflect that his military 
occupational specialty was that of heavy vehicle driver and 
that he participated in three campaigns; the Vietnam 
Counteroffensive Phase II, the Vietnam Counteroffensive Phase 
III, and the Tet Counteroffensive.  See Gaines v. West, 11 
Vet. App. 353 (1998).  Whether he, as an individual, 
participated in combat is the issue which must be adjudicated 
on remand.

With regard to the third element set forth in 38 C.F.R. 
§ 3.304(f), verification of the veteran's claimed stressor 
events, review of the file reveals additional development 
which should be accomplished prior to a final decision on the 
veteran's claim.  Although the RO contacted the U.S. Armed 
Services Center for Research of Unit Records (USCRUR) to 
obtain unit records reflecting the activities of the unit to 
which the veteran was assigned during his service in Vietnam, 
only the records reflecting the period of time from May 1967 
through October 1967 were obtained, although, as the veteran 
pointed out in written correspondence, he was stationed in 
Vietnam from March 1967 through March 1968.  Additionally, 
the USCRUR suggested that Morning Reports could be obtained 
to verify daily personnel actions such as men wounded in 
action or killed in action.  Because the veteran has reported 
stressor events involving a Sgt. Williams who was wounded and 
a LCPL John J. LaFler who was killed, obtaining Morning 
Reports is essential in developing his claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Perhaps most 
pertinent to the claim, however, is the requirement in the 
new law which will be codified at 38 U.S.C.A. § 5103A(c) 
which requires the RO to obtain records of relevant medical 
treatment at VA health-care facilities.  The most recent VA 
treatment records contained in the veteran's claims file are 
dated in 1997, therefore, more recent records should be 
obtained for review by adjudicators. 



Therefore, for these reasons, a remand is required.  

1.  The RO should contact the USCRUR to 
obtain unit records reflecting the 
activities of the unit to which the 
veteran was assigned during his service 
in Vietnam, for the period of time from 
March and April 1967, and from November 
1967 through March 1968 for inclusion in 
the veteran's claims file.   

2.  The RO should contact the National 
Personnel Records Center to obtain 
Morning Reports to verify daily personnel 
actions during the time the veteran was 
stationed in Vietnam.

3.  If any further evidentiary 
development regarding whether the veteran 
served in combat is necessary, such 
development should be accomplished.  The 
RO should then reach a decision as to 
whether the veteran served in combat and 
include a memorandum of the decision and 
the reasons for it in his file.

4.  The RO should next determine whether 
there is credible supporting evidence 
that the veteran's claimed in-service 
stressor events actually occurred, 
applying the appropriate burden of proof, 
depending upon the veteran's combat 
status.  

5.  IF any of the veterans claimed 
stressor events are verified, then the RO 
should turn to the second element of 38 
C.F.R. § 3.304(f), and take whatever 
steps are necessary to develop any 
medical evidence of a causal nexus 
between current symptomatology and the 
claimed in-service stressor, to include 
obtaining all records of VA medical 
treatment afforded to the veteran which 
are not contained in his claims file for 
inclusion in the file, and providing the 
veteran with a VA psychiatric examination 
to identify the existence of a nexus 
between the verified stressors and his 
currently-shown psychiatric 
disability(ies).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


